Conviction for possessing whisky for the purpose of sale in a dry area, to-wit: Van Zandt County; punishment, a fine of $100.00.
The complaint and information set out facts showing that Van Zandt County had held a local option election, at which the result had been favorable, and that the vote had been canvassed, the result declared and published in accordance with law.
Appellant's bill of exceptions No. 1 shows that the sheriff was permitted to testify that he made a search of appellant's premises and found certain bottles of Old American whisky showing 90 per cent proof; Glenmore whisky showing 100 per cent proof, and straight Bourbon whisky showing a label of 90 per cent proof. Said bill of exceptions sets out the objections made by appellant's attorney to this testimony, but the bill contains no statement or verification of the truth or correctness of the objections thus made. The bill shows no error.
Appellant's second bill of exceptions sets out that upon his trial the State introduced the county clerk who produced the records of his office, and identified same, showing the order canvassing the local option election, and its returns, and prohibiting the sale of intoxicating liquor in said county. The *Page 413 
objection was that same showed no provision with respect to liquor containing more than one-half of one per cent of alcohol by volume, and further that the order made an exception of regulations specified in Art. 3385, Revised Civil Statutes of Texas. Nothing accompanies said bill of exceptions in anywise attesting the facts stated as objections. No excerpt from the clerk's record accompanies the bill, and we are wholly unable to determine whether the things objected to appear in said record or not.
Bill of exceptions No. 3 sets up that the sheriff testified that he went to the home of appellant and there conducted a search. He was then asked what, if anything, he found as a result of said search, and the bill recites to which question and answer appellant objected for the reason that no search warrant had been shown authorizing the search of appellant's home, and that the State then offered in evidence a search warrant, but same did not aver that the County of Van Zandt was a dry area, nor did it have any averments pertinent to the question of whether the search was for liquor containing more than one-half of one per cent of alcohol by volume. The bill further recites that the court overruled said objections, and the witness testified that he seized eight pints of Old American whisky, one pint bottle half full of Old American; one-fifth gallon of Hiram Walker Twin Seal whisky; one-fourth gallon of Hiram Walker Straight Bourbon whisky. We have carefully examined this bill. For aught we can tell from its contents the sheriff may have gone to the home of appellant, and may have found sitting in the yard or out in the open where anyone could see who passed by, — all of the things mentioned. It is not shown that he entered any house, or that what is commonly called a search was made or was necessary. We are not able to uphold the complaint of a bill of exceptions which so indefinitely brings forward any valid showing of an illegal invasion of the premises of another. The facts in evidence appear ample to support the conviction.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.